In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 15‐2913 
JAMES BAPTIST, 
                                                  Plaintiff‐Appellant, 

                                  v. 

FORD MOTOR COMPANY, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 13 C 8974 — Virginia M. Kendall, Judge. 
                     ____________________ 

       ARGUED APRIL 26, 2016 — DECIDED JUNE 27, 2016 
                 ____________________ 

    Before KANNE, SYKES, and HAMILTON, Circuit Judges. 
    SYKES,  Circuit Judge. James Baptist, a former forklift oper‐
ator at Ford Motor Company, sued Ford after he was fired—
in  his  view—in  retaliation  for  exercising  his  workers’  com‐
pensation rights. The district court granted Ford’s motion for 
summary  judgment.  Baptist  contends  that  summary  judg‐
ment should not have been granted because the district court 
drew  improper  inferences.  Because  there  is  a  genuine  issue 
of  material  fact  about  Ford’s  motivation  for  his  discharge, 
2                                                       No. 15‐2913 

we  vacate  the  grant  of  summary  judgment  and  remand  for 
further proceedings. 
                          I. Background 
    Unless otherwise noted, the following facts are undisput‐
ed  and  presented  in  the  light  most  favorable  to  Baptist,  the 
party opposing summary judgment. See Arroyo v. Volvo Grp. 
N.  Am.,  LLC,  805  F.3d  278,  281  (7th  Cir.  2015);  Hooper  v. 
Proctor Health Care Inc., 804 F.3d 846, 849 (7th Cir. 2015). 
    Baptist  began  working  at  Ford’s  assembly  plant  in  Chi‐
cago  in  February  2012.  He  operated  a  forklift  that  moved 
products  from  trucks  to  storage.  In  April,  less  than  three 
months  into  the  job,  Baptist  inadvertently  drove  a  forklift 
into a pillar and jammed his left hand on the steering wheel, 
injuring his left wrist. He visited Ford’s medical department 
and submitted an injury report. 
    Baptist’s injury report triggered Ford’s workers’ compen‐
sation  review,  and  his  claim  for  treatment  coverage  was 
investigated  by  benefits  administrator  Jessica  Nawracaj. 
Nawracaj  was  employed  by  Bartech,  a  company  that  pro‐
vides Ford with workers’ compensation benefits administra‐
tion  services.  Nawracaj  and  Ford’s  physician,  Dr.  Patricia 
Lewis, doubted Baptist’s account of his injury; they emailed 
each  other  that  Baptist  did  not  report  the  incident  properly 
and  that  he  refused  to  release  medical  records  from  a  prior 
workers’  compensation  case  he  brought  against  another 
employer  involving  an  injury  to  his  other  wrist.  Nawracaj 
and  Dr.  Lewis  also  discussed  forwarding  the  information 
from their investigation to the labor relations department, a 
subset of Ford’s human resources department.  
No. 15‐2913                                                            3 

    Ford’s workers’ compensation fund paid for Baptist’s ini‐
tial  visit  to  a  doctor—Dr. William  Heller,  an  orthopedic 
surgeon—who  ordered  an  MRI,  diagnosed  Baptist  with  a 
ligament  tear  in  his  left  wrist,  and  issued  Baptist  a  wrist 
brace. Ford denied further  coverage. Baptist disagreed  with 
the  denial  and  pushed  Ford  to  cover  more  treatment.  The 
parties  are  now  litigating  Baptist’s  workers’  compensation 
claim  before  the  Illinois  Workers’  Compensation  Commis‐
sion. 
     Baptist  worked  for  the  next  two  months  until  June  24, 
when he left work early to seek additional medical attention 
because  the  pain  in  his  wrist  had  worsened  and  he  did  not 
think  he  could  continue  working  with  it.  Baptist  again  saw 
Dr. Heller,  who  diagnosed  him  with  a  complete  ligament 
tear  in  his  left  wrist  and  recommended  surgery.  Dr. Heller 
submitted  a  form  to  Ford  opining  that  Baptist  was  not  able 
to perform the essential function of his job, though he added 
that Baptist was neither totally disabled nor “[t]otally unable 
to  perform  his/her  job.”  Because  Dr.  Heller  did  not  specify 
when  Baptist  could  return  to  work,  Ford  sought  additional 
information. Dr. Heller submitted another form in which he 
recommended that Baptist be off work for four to six weeks 
after surgery  but cleared him to return to work  as  of July  2 
so  long  as  he  did  not  lift  or  grip  over  five  pounds  with  his 
left hand.  
    Dr. Lewis  testified  that  she  reviewed  these  forms,  and 
based  on  her  knowledge  of  the  job  requirements  and  the 
injury, she determined that the restriction did not affect any 
activity  necessary  to  operate  a  forklift,  removed  the  note  of 
the  restriction  from  Baptist’s  file,  and  cleared  him  to  work. 
Baptist,  however,  believed  that  his  injury  and  medical 
4                                                       No. 15‐2913 

restriction  prevented  him  from  operating  the  forklift  and 
refused  to  resume  his  work;  he  asked  for  another  position. 
He  did  not  work  his  forklift  job  for  the  next  several  days, 
and on July 23 Ford suspended him for one month. 
    When  Baptist  returned  from  his  suspension  on  Au‐
gust 24, he met with Dr. Lewis and Ford’s labor representa‐
tive, Quandra Speights. Baptist was told that the only avail‐
able work was as a forklift driver, and he was instructed to 
return to that position. In his deposition Baptist testified that 
he  was  told  by  Speights  that  he  would  be  fired  unless  he 
agreed  to  state  that  his  injury  did  not  happen  at  work,  in 
which case he would be given an approved leave of absence. 
Speights  denied  this  assertion.  Baptist  told  Dr. Lewis  and 
Speights that he could not perform the forklift job and feared 
that  it  would  exacerbate  his  injury.  After  Baptist  did  not 
return  to  his  position  on  August  24,  25,  or  26,  he  was  dis‐
charged  by  Speights  for  having  three  consecutive  absences 
without  justification,  a  dischargeable  offense  under  Ford’s 
Collective Bargaining Agreement. 
    In  November  2013  Baptist  sued  Ford  in  Illinois  state 
court,  asserting  that  Ford  discharged  him  in  retaliation  for 
exercising  his rights under the Illinois Workers’ Compensa‐
tion  Act,  in  violation  of  820 Ill.  Comp.  Stat.  305/4(h).  Ford 
removed the case to federal district court based on diversity 
of citizenship. Ford moved for summary judgment, arguing 
that  Baptist  had  been  discharged  because  of  his  absences 
without  justification.  Baptist  responded  both  that  he  was 
discharged  because  of  Ford’s  hostility  to  his  workers’  com‐
pensation claim and that a fact question existed over wheth‐
er he physically could return to work. To support his asser‐
tion  that  there  was  a  medical  dispute  over  his  ability  to 
No. 15‐2913                                                           5 

work,  Baptist  submitted  an  affidavit  from  Dr.  Heller  in 
which he stated that the restrictions on the lifting and grip‐
ping would prevent Baptist from driving a forklift, and that 
“no full duty return to work date could even be entertained 
until  it  was  first  determined  how  he  was  progressing  from 
the surgery.” 
    The  district  court  granted  Ford’s  motion  for  summary 
judgment.  The  judge  found  that  no  reasonable  jury  could 
find  that  Baptist’s  discharge  was  causally  related  to,  or 
primarily  in  retaliation  for,  Baptist’s  exercise  of  his  rights 
under  the  Workers’  Compensation  Act.  The  judge  accepted 
Ford’s contention that it had a valid, nonpretextual basis for 
discharging  Baptist:  Ford  had  discharged  him  for  “a 
straightforward application of [its] three‐day quit rule.” The 
judge pointed out that Baptist had not responded to the last 
six  paragraphs  of  Ford’s  statement  of  undisputed  material 
facts,  so  she  was  treating  these  facts  as  admitted,  including 
the  statement that “Speights did  not rely  on anything other 
than  Baptist’s  attendance  records  in  making  the  decision  to 
terminate his employment.” 
                            II. Analysis 
    On  appeal  Baptist  challenges  the  district  court’s  conclu‐
sion that he did not provide a factual foundation to support 
a  common‐law  cause  of  action  for  retaliatory  discharge 
under Illinois law. To prevail on such a claim, Baptist must, 
among  other  things,  “affirmatively  show  that  the  discharge 
was  primarily  in  retaliation  for  [his]  exercise  of  a  protected 
right.”  Gordon  v.  FedEx  Freight,  Inc.,  674  F.3d  769,  774 
(7th Cir. 2012)  (internal  quotation  marks  and  citation  omit‐
ted); see Dixon Distrib. Co. v. Hanover Ins. Co., 612 N.E.2d 846, 
852  (Ill. App.  Ct.  1993).  Baptist  argues  a  reasonable  jury 
6                                                       No. 15‐2913 

could infer from facts in the record that Dr. Lewis’s hostility 
to  his  request  for  workers’  compensation  to  cover  his  treat‐
ment motivated her to clear him for work without regard to 
his  medical  condition.  According  to  Baptist,  the  district 
judge  should  have  recognized  that  the  conflicting  opinions 
of  Dr.  Heller  (Baptist’s  private  orthopedist)  and  Dr. Lewis 
(Ford’s doctor) over his ability to operate a forklift preclude 
summary  judgment  because  a  fact  question  exists  over  the 
cause  of  his  discharge.  Speight’s  attempt  to  coerce  Baptist 
into  abandoning  his  workers’  compensation  claim,  Baptist 
adds, is further evidence that precludes summary judgment. 
    Summary  judgment  was  improper  here  because  there  is 
conflicting  evidence  about  Ford’s  primary  reason  for  dis‐
charging  Baptist.  Although  he  was  fired  because  of  his 
attendance  record,  his  absenteeism  is  factually  bound  up 
with the disagreement about whether he was physically able 
to  drive  a  forklift.  Speights,  the  decision‐maker  who  fired 
Baptist for absenteeism, relied on Dr. Lewis’s conclusion that 
Baptist  could  drive  a  forklift.  But  it  is  undisputed  that 
Dr. Heller  advised  Ford  that  Baptist  needed  surgery  fol‐
lowed by four to six weeks off work, though he could return 
to  work  so  long  as  he  did  not  lift  or  grip  more  than  five 
pounds  with  his  left  hand.  Even  if  Dr.  Lewis  believed  that 
these restrictions did not affect Baptist’s ability to operate a 
forklift,  her  email  exchanges  with  Nawracaj  allow  an  infer‐
ence that she was hostile to Baptist’s exercise of his workers’ 
compensation rights.  
   A triable issue also exists regarding whether Baptist was 
put  to  the  impracticable  choice  between  keeping  his  job  or 
giving up a key argument for workers’ compensation cover‐
age  (regarding  the  nature  and  extent  of  his  injury).  “The 
No. 15‐2913                                                            7 

cause  of  action  for  retaliatory  discharge  deters  employers 
from  presenting  their  employees  with  the  untenable  choice 
of  retaining  their  jobs  or  pursuing  compensation  for  their 
injuries  through  workers’  compensation  proceedings.” 
Brooks  v.  Pactiv  Corp.,  729  F.3d  758,  767  (7th  Cir.  2013);  see 
Siekierka v. United Steel Deck, Inc., 868 N.E.2d 374, 381–82 (Ill. 
App. Ct. 2007) (“This is the kind of choice prohibited under 
Kelsay  and  if  United  Steel’s  intent  was  to  create  this  dilem‐
ma,  its  motive  was  retaliatory.”).  While  Dr.  Lewis  testified 
that she cleared Baptist to work because the restrictions did 
not impact his job, viewing the facts in a light most favorable 
to  Baptist,  as  we  must,  the  circumstances  surrounding  his 
discharge  plausibly suggest that his pursuit of  the  workers’ 
compensation  claim  motivated  Dr.  Lewis  to  clear  Baptist  to 
operate  a  forklift  and  undercut  his  position  for  workers’ 
compensation  coverage.  In  other  words,  a  reasonable  jury 
could  infer  that  the  motive  behind  Dr.  Lewis’s  decision  to 
clear Baptist to work was to pressure him to compromise or 
forgo the exercise of his workers’ compensation rights.  
    A  dispute  also  exists  over  whether  Speights  told  Baptist 
that he could save his job if he recharacterized his injury as 
personal, only to be fired after he refused. While Ford denies 
that  Speights  made  such  a  statement  (and  argues  that  it  is 
immaterial),  Baptist  says  that  she  did,  thus  calling  into 
question whether Ford’s reason for discharging  Baptist was 
pretextual.  See  Brooks,  729  F.3d  at  767–68;  Siekierka, 
868 N.E.2d  at 381–82.  If  a  jury  believed  Baptist’s  testimony, 
Ford’s  post‐hoc  assertion  that  Speights  lacked  the  authority 
to remove Baptist’s absences and save his job does not make 
her  alleged  coercion  immaterial.  This  assertion  requires 
weighing the  credibility of Baptist’s  and Speights’s testimo‐
ny about whether these statements were made and cannot be 
8                                                 No. 15‐2913 

rejected at summary judgment. See Darchak v. City of Chi. Bd. 
of Educ., 580 F.3d 622, 631–33 (7th Cir. 2009). 
   Accordingly, the district court’s grant of summary judg‐
ment  is  VACATED,  and  the  case  is  REMANDED  for  further 
proceedings consistent with this opinion.